Case 0:18-cv-62461-KMW Document 1 Entered on FLSD Docket 10/14/2018 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO.

  VIVIAN M. ACEVEDO,

         Plaintiff,

  v.

  RAS LAVRAR, LLC,
  FLYNN LAVRAR,
  JOANNE MARY GALIPAULT, and
  CAPITAL ONE BANK (USA), N. A.

         Defendants.

  _________________________________________/

                               COMPLAINT
              FOR ACTUAL, STATUTORY AND PUNITIVE DAMAGES
                              JURY DEMAND

         1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15

  U.S.C. §1692 et seq. (“FDCPA”) and the tort of wrongful garnishment.

                               JURISDICTION AND VENUE

         2.     This Court has jurisdiction under 28 U.S.C. §§1331, 1337, and 15 U.S.C.

  §1692k. Venue in this District is proper because Plaintiff resides here and Defendants

  filed a state court garnishment proceeding against Plaintiff's property in this District.

                                           PARTIES

         3.     Plaintiff, VIVIAN M. ACEVEDO, ("Acevedo " or "Plaintiff") is a natural

  person, and citizen of the State of Florida, residing in Broward County, Florida.
Case 0:18-cv-62461-KMW Document 1 Entered on FLSD Docket 10/14/2018 Page 2 of 7



         4.     Defendant, RAS LAVRAR, LLC, ("RAS") is a limited liability company

  formed under the laws of the State of Florida and citizen of the State of Florida with its

  principal place of business at Second Floor, 1133 South University Drive, Plantation,

  Florida 33324.

         5.     Defendant, RAS, is registered with the Florida Department of State

  Division of Corporations as a domestic limited liability company.

         6.     RAS regularly uses the mail and telephone in a business the principal

  purpose of which is the collection of debts.

         7.     RAS regularly collects or attempts to collect debts due to other parties.

         8.     Defendant, FLYNN LAVRAR, ("Mr. LaVrar") is natural person believed

  to be a citizen of the State of Florida residing in Broward County, Florida.

         9.     Mr. LaVrar is a member of the Florida Bar and believed to be a principal

  and or employee of RAS, practicing law at Second Floor, 1133 South University Drive,

  Plantation, Florida 33324.

         10.    Mr. LaVrar regularly uses the mail and telephone in a business the principal

  purpose of which is the collection of debts.

         11.    Mr. LaVrar regularly collects or attempts to collect debts due to other

  parties.

         12.    Defendant, JOANNE MARY GALIPAULT, ("Galipault") is natural person

  believed to be a citizen of the State of Florida residing in Broward County, Florida.




                                                 2
Case 0:18-cv-62461-KMW Document 1 Entered on FLSD Docket 10/14/2018 Page 3 of 7



         13.     Galipault is a member of the Florida Bar and believed to be a principal and

  or employee of RAS, practicing law at Second Floor, 1133 South University Drive,

  Plantation, Florida 33324.

         14.     Galipault regularly uses the mail and telephone in a business the principal

  purpose of which is the collection of debts.

         15.     Galipault regularly collects or attempts to collect debts due to other parties.

         16.     Defendant. Capital One Bank (USA), N. A. ("Capital One") is believed to

  be a bank chartered under the National Bank Act with its headquarters at 1680 Capital 1

  Drive, McLean, Virginia 22102.

                                 FACTUAL ALLEGATIONS

         17.     Defendants sought to collect from Plaintiff an alleged debt arising from a

  credit card issued by Capital One, which Plaintiff used for her own personal, family and

  household purposes.

         18.     Plaintiff's alleged debt went into default.

         19.     On or about December 2, 2009, Capital One, filed suit against Plaintiff in

  state court in Broward County, Florida.

         20.     On or about February 2, 2011, Capital One obtained a final judgment

  against Plaintiff.

         21.     At some point after the entry of judgment, Capital One retained RAS to

  collect the judgment.

         22.     Thereafter, Defendants obtained a continuing writ of garnishment against

  Plaintiff's wages and successfully garnished on Plaintiff's wages.


                                                 3
Case 0:18-cv-62461-KMW Document 1 Entered on FLSD Docket 10/14/2018 Page 4 of 7



         23.    Defendants failed to serve two separate notices required by Florida law of

  the existence of the writ and notices to her of her right to dissolve the writ on Plaintiff at

  her last known address, failed to serve such notices timely and failed to disclose in

  various documents that RAS, Mr. LaVrar, and Galipault were debt collectors.

         24.    Defendants made false representations to both Plaintiff and the state court

  in order to garnish on Plaintiff's wages.

         25.    Defendants acted in malice to harass and pressure Plaintiff in an effort

  financially benefit themselves.

         26.    Plaintiff suffered damages as a result of Defendants improper actions and

  seek statutory, compensatory and punitive damages.

                               COUNT I
       FALSE STATEMENTS MADE TO A TRIBUNAL AND TO PLAINTIFF
                 AGAINST RAS, FLYNN, AND GALIPAULT

         27.    Plaintiff incorporates Paragraphs 1 through 26.

         28.    Defendants RAS, Flynn, and Galipault made false representations to a

  tribunal and to Plaintiff in violation of 15 U.S.C. §1692e.

         WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

  Plaintiffs and against Defendants, RAS, Flynn and Galipault, for:

                a.      Damages;

                b.      Attorney’s fees, litigation expenses and costs of suit; and

                c.      Such other or further relief as the Court deems proper.

                             COUNT II
   FAILURE TO DISCLOSE STATUS AS DEBT COLLECTORS AGAINST RAS,
                      FLYNN, AND GALIPAULT


                                                 4
Case 0:18-cv-62461-KMW Document 1 Entered on FLSD Docket 10/14/2018 Page 5 of 7




         29.    Plaintiff incorporates Paragraphs 1 through 26.

         30.    Defendants RAS, Flynn, and Galipault failed to disclose their status as debt

  collectors in violation of 15 U.S.C. §1692e(11).

         WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

  Plaintiffs and against Defendants, RAS, Flynn and Galipault, for:

                a.     Damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.

                              COUNT III
               WRONGFUL GARNISHMENT AGAINST CAPITAL ONE

         31.    Plaintiff incorporates Paragraphs 1 through 26.

         32.    Defendant, Capital One, wrongfully garnished on Plaintiff's wages, did so

  knowingly, and with malice.

         WHEREFORE, Plaintiffs requests that the Court enter judgment in favor of

  Plaintiff and against Defendant, Capital One, for:

                a.     Actual and Punitive damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.

                                COUNT IV
                     WRONGFUL GARNISHMENT AGAINST RAS

         33.    Plaintiff incorporates Paragraphs 1 through 26.




                                               5
Case 0:18-cv-62461-KMW Document 1 Entered on FLSD Docket 10/14/2018 Page 6 of 7



        34.    Defendant, RAS, wrongfully garnished on Plaintiff's wages, did so

  knowingly, and with malice.

        WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

  Plaintiffs and against Defendant, RAS LAVRAR, LLC, for:

               a.    Actual and Punitive damages;

               b.    Attorney’s fees, litigation expenses and costs of suit; and

               c.    Such other or further relief as the Court deems proper.

                             COUNT V
              WRONGFUL GARNISHMENT AGAINST MR. LAVRAR

        35.    Plaintiff incorporates Paragraphs 1 through 26.

        36.    Defendant wrongfully garnished on Plaintiff's wages, did so knowingly,

  and with malice.

        WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

  Plaintiffs and against Defendant, FLYNN LAVRAR, for:

               a.    Actual and Punitive damages;

               b.    Attorney’s fees, litigation expenses and costs of suit; and

               c.    Such other or further relief as the Court deems proper.

                              COUNT VI
               WRONGFUL GARNISHMENT AGAINST GALIPAULT

        37.    Plaintiff incorporates Paragraphs 1 through 26.

        38.    Defendant wrongfully garnished on Plaintiff's wages, did so knowingly,

  and with malice.




                                             6
Case 0:18-cv-62461-KMW Document 1 Entered on FLSD Docket 10/14/2018 Page 7 of 7



        WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

  Plaintiffs and against Defendant, GALIPAULT, for:

               a.     Actual and Punitive damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                                            JURY DEMAND

         Plaintiffs demand trial by jury.

                                             DONALD A. YARBROUGH, ESQ.
                                             Attorney for Plaintiff
                                             Post Office Box 11842
                                             Ft. Lauderdale, FL 33339
                                             Telephone: 954-537-2000
                                             Facsimile: 954-566-2235
                                             don@donyarbrough.com


                                        By: s/ Donald A. Yarbrough
                                           Donald A. Yarbrough, Esq.
                                           Florida Bar No. 0158658




                                              7
